DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III claims 15-20 in the reply filed on November 12, 2021 is acknowledged.
However, Applicant has added claims 21-34. 
Claims 21-24 and 26-30 are depending from Group III of claim 15 and dependent claims thereafter. 
Claims 25, 31-33 are in new Group IV, and claim 34 is in new Group V. 
However, Group III, IV and V warn another Restriction Requirement. 

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group III, claim(s) 15-20, drawn to a method of analyzing images using a transcranial sensing device to identify a neurologic-injury-mechanism, the method comprising: identifying one or more images of injury mechanism waveforms that illustrate a repeating pattern of at least one of a peak .
Group IV, claims 25, 31-33, draw to a method of analyzing images using a transcranial sensing device to identify a neurologic-injury-mechanism, the method comprising: identifying one or more images of injury mechanism waveforms that illustrate a repeating pattern of at least one of a peak systolic velocity value, an end-diastolic velocity value, and a diachrotic notch value associated with a specific injury mechanism.
Group V, claim 34, draw to a method of analyzing images using a transcranial sensing device to identify a neurologic-injury-mechanism, the method comprising: identifying one or more images of injury mechanism waveforms that illustrate a repeating pattern of at least one of a peak systolic velocity value, an end-diastolic velocity value, and a diachrotic notch value associated with a specific injury mechanism


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

The special technical features of Group IV invention: based upon pattern matching having a closest similarity to one or more images of injury mechanism waveforms based upon the matched neurologic injury mechanism as claimed therein is not present in the invention of Groups III or V. 
The special technical features of Group V invention: utilizing a processor of the transcranial sensing device to identify a type of treatment based upon the identified neurologic-injury-mechanism of the patient as one of the first, second, third, fourth and fifth injury mechanism; and presenting the type of treatment on an output screen of the transcranial sensing device as claimed therein is not present in the invention of Groups III or IV. 

Groups III, IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a method of identifying one or more images of injury mechanism waveforms that illustrate a repeating pattern of at least one of a peak systolic velocity value, an end-diastolic velocity value, and a diachrotic notch value associated with a specific injury mechanism, wherein the one or more images of injury mechanism waveforms correlate to an age and size of a patient; matching the one or more images of injury mechanism waveforms to at least one injury mechanism; generating a patient image comprising a repeating pattern of a cranial scan of the patient that is indicative of blood flow patterns including at least one of a peak systolic velocity value, an end-diastolic velocity value, and a diachrotic notch value to the one or more images of injury mechanism waveforms; comparing the patient image to the one or more images of injury mechanism waveforms, this technical feature is not a special technical feature as it does not make a contribution over the prior art. Specifically, WO 2015/073903 A1 to Neural Analytics Inc., teaches a method of identifying one or more images of injury mechanism waveforms that illustrate a repeating pattern of at least one of a peak systolic velocity value, an end-diastolic velocity value, and a diachrotic notch value associated with a specific injury mechanism (fig. 1), wherein the one or more images of injury mechanism waveforms correlate to an age and size of a patient (0083, 00113); matching the one or more images of injury mechanism waveforms to at least one injury mechanism; generating a patient image comprising a repeating pattern of a cranial scan of the patient that is indicative of blood flow patterns including at least one of a peak systolic velocity value, an end-diastolic velocity value, and a diachrotic notch value to the one or more images of injury mechanism waveforms (0030-0037, fig. 3, fig. 4); comparing the patient image to the one or more images of injury mechanism waveforms (0053, 0079, 0083). Since none of the special technical features of the 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BO JOSEPH PENG/Primary Examiner, Art Unit 3793